          Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 1 of 13



 1   Phung H. Jefferson (Nev. Bar No. 7761)                    THEODORE PARKER, III, ESQ.
     THE LAW OFFICE OF PHUNG H.                                Nevada Bar No. 4716
 2   JEFFERSON, ESQ. PC                                        SHANA D. WEIR, ESQ.
 3   1448 E. Charleston Blvd.                                  Nevada Bar No. 9468
     Las Vegas, Nevada 89104                                   PARKER, NELSON & ASSOCIATES, CHTD.
 4   Tel.: 702-382-4061                                        2460 Professional Court, Suite 200
     Fax: 702-382-4071                                         Las Vegas, Nevada 89128
 5   Email: phj@pjlaw.org                                      Telephone: (702) 868-8000
                                                               Facsimile: (702) 868-8001
 6   Edward H. Rippey (admitted pro hac vice)                  Email: tparker@pnalaw.net; sweir@pnalaw.net
 7   Matthew V. Miller (admitted pro hac vice)
     COVINGTON & BURLING LLP                                   Attorneys for Defendant Workforce Connections
 8   One CityCenter
     850 Tenth St., NW
 9   Washington, DC 20001
     Tel.: 202-662-6000
10
     Fax: 202-662-6291
11   Email: erippey@cov.com, mmiller@cov.com

12   Wendy L. Feng (admitted pro hac vice)
     COVINGTON & BURLING LLP
13   Salesforce Tower, 415 Mission Street, Suite 5400
     San Francisco, CA 94105-2533
14
     Tel: 415-591-6000
15   Email: wfeng@cov.com

16   Attorneys for Plaintiff Nevada Partners, Inc.
17                            IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
18

19                                                                 Civil Case No. 2:19-cv-767-JCM-DJA
     NEVADA PARTNERS, INC., a Nevada
20   corporation,

21                                                                 [PROPOSED] JOINT STIPULATED
            Plaintiff,
                                                                   PROTECTIVE ORDER
22
            v.
23
     WORKFORCE CONNECTIONS, Southern
24   Nevada’s Local Workforce Development Board,

25          Defendant
26

27

28

                                                           1
                         [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 2 of 13



 1   I.     PURPOSES AND LIMITATIONS
 2          Disclosure and discovery activity in this action may involve production of confidential or
 3
     proprietary information for which special protection from use for any purpose other than prosecuting
 4
     this litigation is warranted, subject to limited exceptions listed below. Accordingly, Plaintiff Nevada
 5
     Partners, Inc., and Defendant Workforce Connections hereby stipulate to and respectfully petition the
 6

 7   Court to enter this Joint Stipulated Protective Order. See Fed. R. Civ. P. 26(c).

 8          The parties acknowledge that this Order does not confer blanket protections on disclosures or

 9   responses to discovery and that the protection it affords from public disclosure and use extends only to
10
     the limited information or items that are entitled to protection under the applicable legal principles. The
11
     parties further acknowledge that this Protective Order does not entitle them to file Confidential
12
     Documents under seal beyond the provisions of the Federal Rules of Civil Procedure, the Local Rules,
13
     and the explicit terms of this Order.
14

15   II.    DEFINITIONS

16          Confidential Documents: any document or documents containing Protected Information, as
17   defined herein, and designated as a Confidential Document.
18
            Designating Party: a Party that designates material as Confidential Documents.
19
            Disclosure or Discovery Material: all items or information, regardless of the medium or manner
20
     in which it is generated, stored, or maintained (including, among other things, testimony, transcripts, and
21

22   tangible things), that are produced or generated in disclosures or responses to discovery in this matter.

23          Non-Party: any natural person, partnership, corporation, association, or other legal entity not

24   named as a Party to this action.
25          Party: any party to this action, including all of its officers, directors, employees, and counsel of
26
     record (and their support staffs).
27

28

                                                             2
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
            Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 3 of 13



 1           Protected Information: Any proprietary and commercially sensitive information that is not
 2   publicly known or publicly available.
 3
             Receiving Party: a Party that receives Confidential Documents.
 4
     III.    PROTECTION AGAINST UNAUTHORIZED DISCLOSURE AND USE OF
 5           PROTECTED MATERIAL
 6           No Party or Non-Party may use Protected Information, Confidential Documents, or information
 7
     derived therefrom produced or disclosed during this litigation for any purpose other than prosecuting
 8
     this litigation, subject to the limited exceptions of this Order.
 9
             Protected Information and Confidential Documents must be stored and maintained by a
10

11   Receiving Party at a location and in a secure manner that ensures that compliance with this Order is

12   maintained.

13   IV.     LIMITATIONS ON ACCESS
14
             Except as otherwise provided in this Protective Order, in subsequent Court Orders, or by written
15
     agreement of the Designating Party, Confidential Documents shall not be disclosed or shown to anyone,
16
     except as follows:
17

18           (a)     the Court and its staff;

19           (b)     any court reporter who records any deposition or other testimony in this case;

20           (c)     any Party to this litigation (as defined herein);
21           (d)     any deposition or trial witness;
22
             (e)     any vendor engaged by a Party to provide printing, copying, or similar services for
23
     purposes of prosecuting this litigation;
24
             (f)     any actual or prospective expert or consultant identified and/or retained by either party to
25

26   assist it in the litigation between the parties who has signed the “Acknowledgment and Agreement to Be

27   Bound” (Exhibit A); and

28

                                                              3
                            [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 4 of 13



 1          (g)     any persons who, in addition to those identified above, are permitted access by order of
 2   the Court or upon stipulation of the Designating Party and who has signed the “Acknowledgment and
 3
     Agreement to Be Bound” (Exhibit A).
 4
            Notwithstanding the above, certain documents, as designated pursuant to the terms contained
 5
     within this Protective Order, are for attorneys’ eyes only and documents so designated will be kept
 6

 7   confidential in accord with the terms contained in Section V herein.

 8   V.     ATTORNEYS EYES ONLY DESIGNATION

 9          A.      ATTORNEYS EYES ONLY
10
            Any party may designate documents in the categories listed below in subparagraphs (1)-(5) as for
11
     attorneys’ eyes only upon making a good faith determination that the documents contain information
12
     protected from disclosure by statute or that should be protected from disclosure as trade secrets or other
13
     highly sensitive business or personal information, that disclosure of which is likely to cause harm to an
14

15   individual or to the business or position of the person or entity who provided the information. The

16   parties anticipate using the attorneys’ eyes only designation only sparingly.
17          The categories of documents that may be marked for attorneys’ eyes only protection are:
18
                    (1)     Documents Containing Confidential Donor Information.
19
                    (2)     Confidential Evaluations from Third Parties Made with the Understanding
20
            They Would Be Kept Confidential.
21

22                  (3)     Confidential Tax Filings.

23                  (4)     Documents Exempt from Disclosure by Privacy Law. Documents produced in

24          this category with the attorneys’ eyes only designation shall be accompanied by a log citing the
25          specific privacy law or laws (by title, section, and paragraph) exempting them from disclosure.
26

27

28

                                                             4
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 5 of 13



 1                    (5)    Confidential RFP Bid Documents. Documents produced in this category with
 2          the attorneys’ eyes only designation shall be produced accompanied by evidence that they were
 3
            submitted in accordance with provision 6.4.2 of the 2018 WIOA RFPs.
 4
            After entry of this Order, if any party believes documents in additional categories warrant
 5
     attorneys’ eyes only protection, the parties shall meet and confer in good faith regarding jointly
 6

 7   requesting an amendment to account for those documents.

 8          B.        PROTECTION OF DOCUMENTS DESIGNATED AS ATTORNEYS EYES ONLY

 9          Documents designated for attorneys’ eyes only under this Protective Order shall not be used for
10
     any purpose whatsoever other than the prosecution or defense of this action, and of any appeal thereof.
11
     Counsel for the parties shall not disclose or permit disclosure of any documents designated for
12
     attorneys’ eyes only to any third person or entity except as set forth in subparagraphs (1)-(6) below.
13
     Subject to these requirements, the following categories of persons shall be allowed to review documents
14

15   that have been designated for attorneys’ eyes only.

16                    (1)    Outside Counsel of Record. Outside counsel of record for the parties and
17          employees and agents of counsel who have responsibility for the preparation and trial of the
18
            action.
19
                      (2)    The Court. The Court and its personnel.
20
                      (3)    Court Reporters and Recorders. Court reporters and recorders engaged for
21

22          depositions.

23                    (4)    Persons Creating or Receiving Documents. Any person who authored or

24          recorded the designated document and any person who has previously seen or was previously
25          aware of the designated document.
26
                      (5)    Consultants, Investigators, and Experts. Consultants, investigators, or experts
27
            employed by the parties or counsel for the parties to assist in preparation and trial of this action
28

                                                              5
                            [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 6 of 13



 1          or proceeding, but only after such individual has agreed to the provisions of this Protective Order
 2          and signed a writing indicating said individual has read and understands the Protective Order,
 3
            understands that unauthorized disclosure of the documents constitutes contempt of Court, and
 4
            agrees to consent to personal jurisdiction of this Court for enforcement of this Protective Order.
 5
                    (6)     Others by Consent. Other persons only by written consent of the producing party
 6

 7          or upon order of the Court and on such conditions as may be agreed or ordered. All such persons

 8          shall agree to the provisions of this Protective Order and sign the “Acknowledgment and

 9          Agreement to Be Bound” (Exhibit A).
10
     VI.    DESIGNATING CONFIDENTIAL DOCUMENTS
11
            A.      Exercise of Restraint and Care
12
            Each Party that designates or redacts information or items for protection under this Order must
13
     take care to limit any such designation or redaction to specific material that qualifies under the
14

15   appropriate standards. The Designating Party must designate for protection or redact only those parts of

16   a document that qualify—so that other portions of the documents for which protection is not warranted

17   are not swept unjustifiably within the ambit of this Order.
18
            B.      Manner and Timing of Designations and Redactions
19
            Except as otherwise provided in this Order, or as otherwise stipulated or ordered, Disclosure or
20
     Discovery Material that qualifies for protection under this Order must be clearly so designated by the
21
     Designating Party before the material is disclosed or produced.
22

23          Designation in conformity with this Order requires:

24          (1) for confidential documents produced in discovery, that the party producing the document

25   affix the legend “CONFIDENTIAL -- SUBJECT TO PROTECTIVE ORDER” to the footer of each
26   page that contains protected material.
27

28

                                                             6
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 7 of 13



 1          (2) for attorneys’ eyes only documents produced in discovery, that the party producing the
 2   document affix the legend “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY -- SUBJECT TO
 3
     PROTECTIVE ORDER” to the footer of each page that contains the protected material.
 4
            (3) for testimony given in deposition, that the party seeking protection identify on the record,
 5
     before the close of the deposition, hearing, or other proceeding, all protected testimony.
 6

 7          (4) for information produced in some form other than documentary and for any other tangible

 8   items, that the party producing the material affix in a prominent place on the exterior of the container or

 9   containers in which the information or item is stored the legend “CONFIDENTIAL -- SUBJECT TO
10
     PROTECTIVE ORDER” or “CONFIDENTIAL -- ATTORNEYS EYES ONLY -- SUBJECT TO
11
     PROTECTIVE ORDER.”
12
            It is the intent of the parties that information will not be redacted or designated as confidential
13
     for tactical reasons and that nothing shall be redacted or designated as confidential without a good faith
14

15   belief that there is good cause to do so.

16          Parties may, at their discretion, redact from Disclosure or Discovery Material only information
17   protected by Federal Rule of Civil Procedure 5.2, material protected by the attorney-client privilege,
18
     material protected by the attorney work product doctrine, taxpayer identification numbers, social
19
     security numbers, and dates of birth. Where a Party redacts or otherwise withholds material from
20
     production or disclosure, the Party shall produce a privilege log in conformity with Federal Rule of Civil
21

22   Procedure 26(b)(5). Nothing in this Order shall be construed as enhancing or abridging any party’s right

23   to withhold privileged material.

24          C.      Materials Previously Produced
25          Documents produced or otherwise disclosed with redactions before entry of this Order shall be
26
     produced again pursuant to the provisions of this Order within 14 days of entry of the Order.
27

28

                                                             7
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
            Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 8 of 13



 1           D.     Inadvertent Failure to Designate
 2           If timely corrected, an inadvertent failure to designate Confidential Documents or Protected
 3
     Information does not, standing alone, waive the right to secure protection under this Order for such
 4
     material. Upon timely correction of a designation, the Receiving Party must make reasonable efforts to
 5
     assure that the material is treated in accordance with the provisions of this Order.
 6

 7   VII.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8           A.     Timing of Challenges

 9           Any party may challenge a designation of confidentiality, attorneys’ eyes only, or redactions at

10   any time. Unless a prompt challenge to a Designating Party’s confidentiality designation or redactions
11
     is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
12
     disruption or delay of the litigation, a party does not waive its right to challenge a confidentiality
13
     designation or redaction by electing not to mount a challenge promptly after the original designation is
14
     disclosed.
15

16           B.     Meet and Confer

17           The challenging party shall initiate the dispute resolution process by providing written notice of

18   each designation it is challenging and describing the basis for each challenge. The parties shall attempt
19   to resolve each challenge in good faith and must begin the process by conferring directly within 14 days
20
     of the date of service of notice.
21
             C.     Judicial Intervention
22
             If the parties cannot resolve a challenge without court intervention, the Designating Party shall
23

24   file and serve a motion to retain confidentiality within 21 days of the initial notice of challenge or within

25   14 days of the parties agreeing that the meet and confer process will not resolve their dispute, whichever

26   is earlier. Failure by the Designating Party to make such a motion within 21 days (or 14 days, if
27   applicable) shall automatically waive the confidentiality designation or redactions for each challenged
28

                                                             8
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 9 of 13



 1   designation or redaction. In addition, the challenging party may file a motion challenging a
 2   confidentiality designation at any time if there is good cause for doing so.
 3
     VIII. FILING UNDER SEAL
 4
            Unless the Designating Party provides its written permission to file Confidential Documents in
 5
     the public record, a Party seeking to file another Party’s Confidential Documents in this action must file
 6

 7   the Confidential Documents under seal and submit an accompanying motion to seal in compliance with

 8   Local Rule 10-5. If a Receiving Party’s request to file a Confidential Document under seal pursuant to

 9   Local Rule 10-5 is denied by the Court, then the Receiving Party may file the Confidential Document in
10
     the public record, unless otherwise instructed by the Court.
11
     IX.    DURATION
12
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
13
     Order shall remain in effect until either (1) the party that produced the document or information at issue
14

15   agrees otherwise in writing or (2) a court order otherwise directs.

16   X.     FINAL DISPOSITION
17          Within 60 days after the final disposition of this action, each Receiving Party must return all
18
     Confidential Documents and materials containing Protected Information to the Designating Party or
19
     destroy such material.
20
            Notwithstanding this provision, outside counsel to any party to this case are entitled to retain
21

22   archival copies of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

23   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

24   consultant and expert work product, even if such materials contain protected material. Any such
25   archival copies that contain Protected Information or constitute Confidential Documents remain subject
26
     to this Protective Order.
27

28

                                                             9
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
           Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 10 of 13



 1   XI.       FURTHER RELIEF AND OBJECTIONS
 2             Nothing in this Order abridges the right of any person to seek its modification by the Court in the
 3
     future.
 4
               By stipulating to the entry of this Protective Order no Party waives any right it otherwise would
 5
     have to object to disclosing or producing any information or item on any ground not addressed in this
 6

 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground to use in

 8   evidence of any of the material covered by this Protective Order.

 9             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10

11    Dated: September 27, 2019                                  Dated: September 27, 2019

12    Signed: /s/ Phung H. Jefferson                             Signed: /s/ Shana D. Weir

13    Phung H. Jefferson (Nev. Bar No. 7761)                     THEODORE PARKER, III, ESQ.
      THE LAW OFFICE OF PHUNG H.                                 Nevada Bar No. 4716
14    JEFFERSON, ESQ. PC                                         SHANA D. WEIR, ESQ.
15    1448 E. Charleston Blvd.                                   Nevada Bar No. 9468
      Las Vegas, Nevada 89104                                    PARKER, NELSON & ASSOCIATES, CHTD.
16    Tel.: 702-382-4061                                         2460 Professional Court, Suite 200
      Fax: 702-382-4071                                          Las Vegas, Nevada 89128
17    Email: phj@pjlaw.org                                       Telephone: (702) 868-8000
                                                                 Facsimile: (702) 868-8001
18    Edward H. Rippey (admitted pro hac vice)                   Email: tparker@pnalaw.net; sweir@pnalaw.net
19    Matthew V. Miller (admitted pro hac vice)
      COVINGTON & BURLING LLP                                    Attorneys for Defendant Workforce Connections
20    One CityCenter
      850 Tenth St., NW
21    Washington, DC 20001
      Tel.: 202-662-6000
22
      Fax: 202-662-6291
23    Email: erippey@cov.com, mmiller@cov.com

24    Wendy L. Feng (admitted pro hac vice)
      COVINGTON & BURLING LLP
25    Salesforce Tower, 415 Mission Street, Suite 5400
      San Francisco, CA 94105-2533
26
      Tel: 415-591-6000
27    Email: wfeng@cov.com
      Attorneys for Nevada Partners, Inc.
28

                                                               10
                             [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
          Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 11 of 13



 1

 2
                            JOINT STIPULATED PROTECTVE ORDER
 3   IT
     IT IS
        IS SO ORDERED.this _____________ day of ______________, 2019.
           SO ORDERED,
 4
     Dated this 1st day of October, 2019.
 5                                                _________________________________
                                                  Daniel J. Albregts
 6                                                  UNITED STATES DISTRICT JUDGE
                                                  United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          11
                        [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
          Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 12 of 13



 1                                                     EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4
     I, _________________________________ [print or type full name], of
 5
     _________________________________________________________________________________
 6

 7   [print or type full address], declare under penalty of perjury that I have read in its entirety and understand

 8   the Stipulated Protective Order that was issued by the United States District Court for the District of

 9   Nevada on __________________[date] in the case of Nevada Partners., Inc., v. Workforce Connections,
10
     No. 2:19-cv-767-JCM-DJA. I agree to comply with and to be bound by all the terms of this Stipulated
11
     Protective Order and I understand and acknowledge that failure to so comply could expose me to sanctions
12
     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any
13
     information or item that is subject to this Stipulated Protective Order to any person or entity except in strict
14

15   compliance with the provisions of this Order. I further agree to submit to the jurisdiction of the United

16   States District Court for the District of Nevada for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this action.
18

19
     Date: ______________________________________
20
     City and State where signed: _________________________________
21

22                             Signature: __________________________________

23

24

25

26

27

28

                                                             12
                           [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
          Case 2:19-cv-00767-JCM-DJA Document 45 Filed 09/27/19 Page 13 of 13



 1                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 27, 2019, I caused to be served a true and correct copy of the
 3
     foregoing [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER via the Court’s CM/ECF system
 4
     on the following:
 5

 6          Mr. Theodore Parker III
 7          Ms. Shana Weir
            PARKER NELSON & ASSOCIATES
 8          2460 Professional Court
            Suite 200
 9          Las Vegas, NV 89128
            Email: tparker@pnalaw.net; sweir@pnalaw.net
10

11                                                           /s/ Phung H. Jefferson
                                                                 Phung H. Jefferson
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           13
                         [PROPOSED] JOINT STIPULATED PROTECTIVE ORDER—Civil Case No. 2:19-cv-767
